DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group II in the reply filed on 12/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 11-12, 14-16 and 18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 6,654,629 (Montegrande).
11. Montegrande discloses a method of planning and monitoring placement of an implant (implant 32) into a patient during a surgical procedure using a surgical navigation system (system 20). The method comprising the steps of receiving, from a user, a selection of the implant to be driven into the patient (FIG. 5; col. 11, lns. 5-12). The method includes obtaining data relating to physical characteristics of the implant based on the selection by the user (see “The implantable biomarker 10 can be used to not only track the surgical implant 32, it can also be used to track a specific portion of the surgical implant 32” at col. 10, lns. 58-60 and “The drill guide 44 is pressed against the patient 11 so that the transducer 22 that is incorporated within the drill guide 44 is able to direct the excitation signal 17 into the patient 11 and read the return signal 18 that is returned by the implantable biomarkers 10” at col. 11, lns. 20-24 and specific frequencies discussed at col. 9-10, lns. 66-35). The method includes monitoring a position of a surgical tool relative to the patient with the surgical tool having a screw driving shaft capable of driving the implant into the patient (see screw 62 at FIG. 9C; also see “The transducer 22 emits the excitation signal 17 and receives the return signal 18, and the computer 24 reads the return signal 18 returned by the implantable biomarkers 10 and generate the implant image 10A on the 
12. Presenting information regarding the position of the implant relative to the patient comprises presenting on a monitor (monitor 25) an image of a site where the implant is to be fitted and an image (implant image 10A) of the implant (FIG. 4; col. 11, lns. 34-39). 

15. The method includes receiving signals from a memory (MEMS housing 12) integral with the implant that contains the data relating to the physical characteristics of the implant (FIG. 5-6; col. 9-10, lns. 66-35).
16. The method includes driving the implant into the patient with a power generating unit (surgical instrument 26). 
18. Monitoring the position of the surgical tool relative to the patient includes tracking the position of the surgical tool (via biomarker 10 on surgical instrument 26 as shown in FIG. 3) with a tracker attached to the surgical tool (FIG. 3; col. 9, lns. 24-30). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,654,629 (Montegrande), as applied to claim 11 above, and further in view of US 2004/0133101 (Mate).
Montegrande discloses the invention substantially as claimed as discussed above and further discloses the surgical navigation system presenting on the monitor either visual or audible information about the procedure (FIG. 4-6; col. 9-10, lns. 54-45 and col. 11, lns. 5-52) but does not disclose the method including presenting, on a monitor, text about the surgical procedure. Mate teaches a surgical tool system in the same field of endeavor having a monitor presenting text about the surgical procedure (P0060) for the purpose of producing readable feedback (P0060) and as an interchangeable substitute for visual or audible information (P0060). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Montegrande to present text about the procedure on the monitor, in place of or in addition to visual or audible information, in order to produce readable feedback 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771